DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a detachable member first appearing in claims 1, 10, and 15 and identified by the specification as separation roller unit 40 as seen in at least Figure 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 15 recite the limitation "the supply roller."  There is insufficient antecedent basis for this limitation in the claims.
Claims 5 and 14 recite the limitation " the gap to each of the tip parts."  There is insufficient antecedent basis for this limitation in the claims.
Claims 7 and 8 recite the limitation " the holder."  There is insufficient antecedent basis for this limitation in the claims.
Furthermore, claims 1, 10, and 15 recite, “the connecting member is swingable around the support shaft, while the connecting member is swinging with the supply roller removed, the connecting member comes into contact with the protrusion, and the connecting member elastically deforms.”  It is not clear what this limitation means.  What roller is removed? And what is it removed from?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-3, 5-12, 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukasawa et al. US 2002/0096819 (“Fukasawa”).
Regarding claims 1, 10, and the first part of claim 15, Fukasawa disclosed an image forming apparatus and sheet conveying apparatus, comprising: 
a support shaft (185b) that extends in a first direction (orthogonal to the plane of Figure 7) and comprises a protrusion protruding in a second direction (in the plane of Figure 7) orthogonal to the first direction (see the cross sectional geometry of the shaft 185b in Figure 7); 
a connecting member (104c) comprising an elastic material and connected to the support shaft to interpose the protrusion therebetween and surround an outer periphery of the support shaft (Figure 7); 
a detachable member detachably connected to the support shaft via the connecting member (see Figures 7 and 8); and 
a sheet feeding component (seen in Figures 7 and 8 generally including regions depicted as 83, 84/180) comprising a sheet feeding roller (108) and a separation roller (104) for feeding and separating a sheet, wherein the support shaft, the connecting member, and the detachable member are provided in the sheet feeding component, 
the detachable member holds the separation roller at a position opposite to the sheet feeding roller disposed in a conveyance path of the sheet (Figure 7), the connecting member is swingable around the support shaft (Figure 8), while the connecting member is swinging [with the supply roller removed], the connecting member comes into contact with the protrusion (Figure 8), and the connecting member may elastically deform.  
Regarding claims 2, 11, and the second part of claim 15 Fukasawa disclosed the connecting member comprises a first snap joint and a second snap joint (104c) that interpose the support shaft and are positioned opposite to each other (see at least Figure 7), tip parts of the first snap joint and the second snap joint form a gap that is wider than a width of the protrusion in a circumferential direction of the support shaft (see the middle figure of Figure 8) and narrower than an outer diameter of the support shaft when viewed from the first direction (see Figure 7 and the top figure of Figure 8), and the detachable member is connected in a swingable manner around the support shaft (Figure 8).
Regarding claims 3 and 12, Fukasawa disclosed each inner peripheral surface of the first snap joint and the second snap joint is formed in a circular arc shape when viewed from the first direction (Figures 7 and 8).  
   	Regarding claims 5 and 14, Fukasawa disclosed when viewed from the first direction, a distance from a center line of the gap to each of the tip parts increases from the inside toward the outside in a radial direction of the support shaft (see Figure 7).  
 	Regarding claims 6 and 16, Fukasawa disclosed the detachable member further comprises a holder for holding the separation roller at a position opposite to the sheet feeding roller disposed in a conveyance path of the sheet (as seen in Figure 7).  
 	Regarding claims 7 and 17, Fukasawa disclosed the connecting member comprises a first connecting member and a second connecting member (104c) that are provided at both end parts in a longitudinal direction of the separation roller in the holder (see at least Figure 7), the support shaft comprises a first support shaft and a second support shaft (185b) that are disposed apart in the longitudinal direction and are coaxial with each other, and the protrusions are respectively provided on the first support shaft and the second support shaft (see at least Figure 7).  
 	Regarding claims 8 and 18, Fukasawa disclosed the sheet feeding component further comprises a spring (104d) that energizes the holder, and the spring energizes the holder in a direction in which the separation roller presses the sheet feeding roller (Figure 7).
 	Regarding claims 9 and 19, Fukasawa disclosed the sheet feeding component further comprises a stay (185) provided with a detachable member housing structure for housing the detachable member (Figure 8), the detachable member housing structure includes a first wall body on which the first support shaft is erected, a second wall body on which the second support shaft is erected, and a third wall body disposed between the first wall body and the second wall body, the first protrusion connects the first support shaft and at least one of the first wall body and the third wall body, and the second protrusion connects the second support shaft and at least one of the second wall body and the third wall body (Figures 7 and 8 and paragraph 0068).

Allowable Subject Matter
Claims 4 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653